Tobbance, J.
The general question reserved for our advice in this case, is, whether the plaintiff upon the facts found is- entitled to the substantial damages or only to the nominal damages found by the court below.
Inasmuch as that court has expressly found that the negligence of the defendant caused or contributed to the injury for which the plaintiff seeks to recover, the decision of the above general question depends upon this single point, namely, whether the acts and conduct of the plaintiff as set forth upon the record constitute or amount to such contributory negligence on his part as will bar his right to substantial damages. The facts found, so far as they bear upon the question for decision, are in substance the following:—
. The plaintiff was a workman in the service of the defendant, and at the time of the injury complained of was engaged in helping to store ice for the defendant in a certain brick building. In doing this work the plaintiff stood upon a platform about five feet wide and seventeen feet long, raised fifteen feet above the ground, and extending from the west side of the building easterly to a point about two feet east of the door or aperture through which the ice was taken into the building. A stout plank of suitable height *267and strength extended along the outer side of the platform as -far as the west side of the door and served as a protective railing or guard to that portion of the platform. In front of the door and east of it the platform was without guard or railing of any kind. A short time prior to the injury the foreman of the defendant stationed the plaintiff on the platform just west of the door and inside the railing, and showed him what his duties were there, and told him “ not to go upon the east end of the platform east of the slide and door, as it was not safe to stand there.” He did not tell the plaintiff why it was not safe, but the danger which he had in mind was the narrowness and unrailed condition of the platform and the liability by inadvertence to misstep or fall or slip off, the latter being aggravated by the liability of the platform to become slippery from broken ice. These dangers were all manifest. The peril resulting from the accident which happened to the building was not in contemplation.
After the foreman went away the plaintiff, in spite of the orders so given to him, and for reasons of his own apparently, went over to the east end of the platform and worked there. It is found that there was no sufficient reason or excuse for the change of position. One of his fellow workmen, seeing the plaintiff in that place, told him that “it was not safe, and to stand on the other side,” but the plaintiff, notwithstanding such warning, remained at work there.
While so at. work the brick wall of the building above the platform, in consequence of the negligence of the defendant, gave way, the brick falling upon the platform and thence to the ground. The plaintiff was struck by portions of the descending mass and fell to the earth. He was either knocked off, or his fall, in the condition in which he stood, was inevitable; indeed, had he not fallen when he did, his injuries, which were very serious, would have been worse. Most of the injuries which he actually sustained were occasioned by the fall.
The plaintiff had no knowledge that the wall would be likely to fall or was in any way unsafe, and it is found that *268“no fault or negligence can be imputed to Mm in this regard.” . "'' ' .
In contemplation of the peril from the falling wall, it^is found that “the spot where the plaintiff stood could not have been considered more dangerous than the place where he was directed to stand, though in fact most of the brick fell upon 'the side where he stood, and the result demonstrated therefore that the other side would have been safer in the event which occurred.”
Upon these facts the defendant contends that the plaintiff, in going to and remaining on the east end of the platform, contrary to the orders and in spite of the warning given Mm, and in view of the obvious and manifest danger in so doing, was guilty of such contributory negligence as bars him of his right to recover more than nominal damages.
If the plaintiff’s injuries had resulted from any of the perils and dangers attendant upon the mere fact of Ms standing and working on the east end of the platform, which were obvious and manifest to any one in his place, which were in the mind of the foreman when he told the plaintiff not to go there, and in view of which his fellow workman warned him, then this claim of the defendant would be a valid one. But upon the facts found it is without foundation.
The injury to the plaintiff was not the result of any such dangers, but was caused through the negligence of the defendant by the falling walls. This was a source of danger of wMch he had no knowledge whatever. He was justified in supposing that the wall was safe and would not be likely to fall upon him, no matter where he stood on the platform. He had no reason to anticipate even the slightest danger from that source before or after he changed his position. This being so, he could be guilty of no negligence with respect to this source of danger by changing his position contrary to orders; for negligence presupposes a duty of taking care, and this in turn presupposes knowledge or its legal equivalent.
With respect to that danger the plaintiff upon the facts *269fov ad must be held to have acted as any reasonably careful man would have acted under the same circumstances. -'In changing his position contrary to orders he voluntarily took the risk of all perils and dangers which a man of ordinary care in his place ought to have known or could reasonably have anticipated; but as to dangers arising through the defendant’s negligence from other sources—dangers which he was not bound to anticipate and of whose existence he had no knowledge, he took no risk and assumed no duty of taking carey' It was the duty of the defendant on the facts found to warn the plaintiff against the danger from the falling wall.
Now the act or omission of a partjr in jured which amounts to what is called contributory negligence, must be a negligent act or omission, and in the production of the injury it must operate as a proximate cause or one of the proximate causes, and not merely as a condition.
In the case at bar the conduct of the plaintiff, as we have seen, was, with respect to the danger from the falling wall, not negligent for the want of knowledge or its equivalent on the part of the plaintiff.
Nor was his conduct, legally considered, a cause of the injury. It was a condition rather.
If he had not changed his position he might not have been hurt. And so too if he had never been born, or had remained at home on the day of the injury, it would not have happened ; yet no one would claim that his birth or his not remaining at home that day, can in any just or legal sense be deemed a cause of the injury.
The court below has found that the plaintiff’s fall in the position in which he stood was due to the giving-way of the wall, and that most of his injuries were occasioned by the fall. His position there, upon the facts found, can no more be considered as a cause of the injury, than it could be in a case where the defendant, in doing some act near the platform without the plaintiff’s knowledge, had negligently knocked him to the ground, or had negligently hit him with a stone. Had the injury been occasioned by a mis*270step or slip from the platform by the carelessness of the plaintiff, or for the want of a railing, the causal connection between the change of position and the injury would, legally speaking, be quite obvious ; but from a legal point of view no such connection exists between the change of position and the giving way of the wall.
The plaintiff had full knowledge of and was abundantly cautioned against certain particular sources of peril and danger, and he voluntarily neglected the warnings and took the risk of those perils and dangers. He was injured through the negligence of the defendant from an entirely different source of danger, of which he knew and could know nothing, and of whose existence it was the duty of the defendant to warn him.
Under these circumstances the failure or neglect to heed the warning does not constitúte contributory negligence. Gray v. Scott, 66 Penn. St., 345.
In the case cited .certain boys had been warned not to play at a certain point because of some particular and obvious dangers existing there. Thej'- failed to heed the warning, and one of them, pla3ring at that place, was killed. His death was caused by the negligence of another and came from a source of danger not obvious and entirely different from any the- boys had been warned against.
In answering the argument that the boy’s failure to heed the warnings was a cause of his death and contributory negligence, the court say:—“But because he was under the tramway in the passage below it is thought he was guilty of contributory negligence. He could not be guilty of negligence as to the defendant without there vras some reason to expect danger and a duty of care on his part in relation to it. There was ordinarily none. He had a right therefore to suppose everything secure and safely managed on the tramway, and because it was not he was killed. Precisely the same argument could have been used if the boy had been killed in that place by the negligent use of firearms discharged a hundred yards off.”
The defendant seems to claim however that, although *271some of the plaintiff’s injuries were caused by falling bricks, yet most of them were caused by his fall; and that as he probably would not have fallen had he remained behind the railing, he contributed to his injury by placing himself where in case of such accident there was nothing to prevent his fall.
Whether the claim that he would probably not have fallen had he remained where he was stationed be true or not, must forever remain matter of conjecture. But if its truth could be demonstrated it would not, as we have seen, change the relation of the plaintiff’s act to the legal cause of his injury, or make that act, from a legal standpoint, a contributing cause when it was but a condition.
And if the claim means that the plaintiff by his act increased the injury merely, then if this were true it would not be such contributory negligence as would defeat the action. To have that effect it must be an act or omission which contributes to the happening of the act or event which caused the injury. An act or omission that merely increases or adds to the extent of the loss or injury will not have that effect, though of course it may affect the amount of damages recovered in a given case. Gould v. McKenna, 86 Penn. St., 297 ; Stebbins v. Central R. R. Co., 54 Verm., 464. This claim however, on the facts found, is wholly without foundation.
The plaintiff is entitled to judgment in his favor for one thousand dollars, and the Superior Court is so advised.
In this opinion the other judges concurred.